DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/09/2022 has been entered.
Response to Amendment
	The amendment filed 02/09/2022 has been entered. Claims 16-30 remain pending in the application. Applicant’s amendments to the claims have overcome each interpretation of the rejection previously set forth in the Final Office Action mailed 12/10/2021.
Response to Arguments
Applicant’s arguments, see “Remarks”, filed 02/09/2022, with respect to the rejection(s) of claims have been fully considered and are persuasive.  Therefore, the interpretation of the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kabe in view of Vetter. Although the amendments overcome the previous interpretation of the rejection of Kabe, a new interpretation of the Kabe reference is made and outlined in the rejection below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-23 and 25-30 are rejected under 35 U.S.C. 103 as being unpatentable over Kabe et al. (US PGPub 2018/0318590) in view of Vetter et al. (US PGPub 2012/0259242), hereinafter known as “Kabe” and “Vetter,” respectively.
With regards to claims 16 and 23, Kabe discloses (Figures 1-7, 30-40) an explantation assembly for retrieving an intracorporeal capsule 300 implanted in a tissue of a patient (paragraph 1), comprising: 
a first tube 702 comprising a snare 700 and a tissue cutter (paragraph 116 – cutting edge) for cutting free the intracorporeal capsule 104; and 
a second tube 704 configured to interact with the snare 700 of the first tube 702 to free the intracorporeal capsule 104,
wherein the first tube 702 and the second tube 704 of the explantation assembly are distinct from the intracorporeal capsule 104 (figure 32).
Kabe is silent wherein the second tube comprises an anchoring member to attach an end of the second tube to the tissue of the patient; and wherein the second tube comprises a helical anchoring member configured to be attached to the tissue of the patient.  
However, in a field reasonably pertinent to the particular problem with which Applicant was concerned with (namely, for anchoring a tube while manipulating tissue), Vetter teaches (Figures 1 and 9-16) wherein a tube 34 comprises an anchoring member 20 to attach an end of the tube 34 to the tissue of the patient (paragraph 41); and wherein the tube comprises a helical anchoring member 20 (paragraph 43 – helical screw) configured to be attached to the tissue of the patient.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the explantation assembly of Kabe to include the anchor on the tube as taught by Vetter for the purpose of holding the tube steady so as to perform accurate operation of the explantation. Although Vetter’s tube is used for cutting tissue in the breast, the concept of anchoring a tube in place to perform tissue cutting remains well known in the art (Kabe’s device also utilizes a tissue cutter) and is thus taught by Vetter.
With regards to claim 17, Kabe discloses wherein the second tube 704 is in direct contact with the snare 700 of the first tube 702 (figures 33A-33B).  
With regards to claim 18, Kabe discloses wherein the first tube 702 comprises a catheter 108 (paragraph 109).  
With regards to claims 19 and 20, Kabe discloses wherein the tissue cutter is a blade (paragraph 116 – cutting edge; definition of cutting edge according to Google is “the edge of a tool’s blade”), and wherein the blade is retractable into a body of the first tube 702 (paragraphs 116 and 120 – 702 is translatable within 416; figures 38-39).  
With regards to claim 21, Kabe discloses wherein the snare 700 comprises a loop portion (middle of snare 700 that is attached to 316/314; figure 34) and a linear arm portion 714/716 extending to the loop portion.
With regards to claim 22, Kabe further discloses wherein the second tube 704 comprises a circumferential groove 708 formed in a surface of the second tube 704 and configured to receive the snare 700 of the first tube 702 (snare passes through the coil 708 and is therefore received within 708).
With regards to claim 25, Kabe discloses wherein the first tube 702 is configured to be guided to the tissue of the patient transvenously (paragraph 68 – intravenous advancement of catheter system 108).  
With regards to claim 26, Kabe further discloses wherein the snare 700 is made of a deformable material, comprising a shape memory metal or a material comprising a shape metal alloy (paragraph 110- “snare 700 is made from a variety of flexible materials, such as Nitinol or other elastic materials”).
With regards to claim 27, Kabe discloses wherein the intracorporeal capsule 104 implanted in the tissue of the patient on a wall of a heart chamber of the patient comprises or consists of a cardiac pacemaker (paragraphs 1 and 111).  
With regards to claim 28, Kabe discloses wherein the first tube 702 comprises a tip element 136 comprising at least two guiding grooves (grooves within 136 where first tube 702 and second tube 704 extend out from; see figures 38-40) arranged in parallel to each other for guiding a portion of the snare 700 offset from a longitudinal axis of the first tube 702 (figure 38 – snare comes out at an angle).  
With regards to claim 29, Kabe discloses (Figures 1-7, 30-40) a medical device comprising: 
a guiding catheter 118 for freeing an intracorporeal capsule 104 (paragraph 116); 
a first tube 702 comprising a snare 700, the snare 700 comprising a loop portion (middle portion that is attached to 316/318; figure 34) and a linear arm portion (714/716) extending to the loop portion, wherein, during operation of the medical device, the loop portion of the snare 700 is supported by a second tube 704; and 
a tip element 136 for controlling a torque (paragraph 72) between the guiding catheter 118 and the snare 700, wherein the first tube 702 and the second tube 704 of the medical device are distinct from the intracorporeal capsule 104.  
Kabe is silent wherein the second tube comprises an anchoring member to attach an end of the second tube to the tissue of the patient. 
However, in a field reasonably pertinent to the particular problem with which Applicant was concerned with (namely, for anchoring a tube while manipulating tissue), Vetter teaches (Figures 1 and 9-16) wherein a tube 34 comprises an anchoring member 20 to attach an end of the tube 34 to the tissue of the patient (paragraph 41 – helical screw).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the explantation assembly of Kabe to include the anchor on the tube as taught by Vetter for the purpose of holding the tube steady so as to perform accurate operation of the explantation. Although Vetter’s tube is used for cutting tissue in the breast, the concept of anchoring a tube in place to perform tissue cutting remains well known in the art (Kabe’s device also utilizes a tissue cutter) and is thus taught by Vetter.
With regards to claim 30, Kabe discloses wherein the tip element 136 is attached to or is a part of the guiding catheter 118 (figure 39).
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Kabe/Vetter in view of Driskill (US Patent 6,517,551).
With regards to claim 24, Kabe/Vetter disclose the explantation assembly as claimed in claim 16. Kabe/Vetter are silent wherein the first tube or the second tube comprises a central lumen configured for administering a contrast medium or a stylet or a guidewire.  
However, Driskill teaches (Figures 1-4) wherein a tube 12 comprises a central lumen configured for administering a guidewire (Col 5 line 55 – Col 6 line 25).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the explantation assembly of Kabe/Vetter to include the guidewire as taught by Driskill for the purpose of aiding in intravascular placement (Col 5 lines 62-66 of Driskill).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ADAM whose telephone number is (571)272-8981. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MOHAMMED S ADAM/Examiner, Art Unit 3771                                                                                                                                                                                                        05/11/2022

/KATHERINE M SHI/Primary Examiner, Art Unit 3771